Citation Nr: 1810856	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  08-28 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent, from July 12, 2012, for left knee chondromalacia patella evaluated based on limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO). In a September 2006 rating decision the RO in Houston, Texas, granted service connection, effective September 7, 2005, for left knee chondromalacia patella, and assigned a 0 percent disability rating. The Veteran appealed the initial 0 percent rating.

The case was later transferred, and in an August 2012 rating decision, the RO in Waco, Texas, increased the rating for left knee chondromalacia patella to 10 percent, effective July 12, 2012. That grant did not constitute a full grant of the benefits sought on appeal, so the claim remained in appellate status. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2013 and September 2013, the Board remanded the case to the RO for additional action.

In March 2014, the Veteran had a Board video conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In a July 2014 decision, the Board granted a 10 percent rating for left knee chondromalacia patella effective from September 7, 2005, the effective date of service connection for that disability. The Board remanded to the RO, for additional action, the appeal for a rating higher than 10 percent, from July 12, 2012, for left knee chondromalacia patella.

In a November 2015 Board decision, the Board granted, effective July 12, 2012, separate service connection and a separate 10 percent rating, based on instability, for left knee chondromalacia patella with impairment of that knee. In the same decision the Board denied a rating higher than 10 percent, from July 12, 2012, for left knee chondromalacia patella, which the RO continued to evaluate under a Diagnostic Code based on limitation of motion.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the November 2015 Board denial of a rating higher than 10 percent, from July 12, 2012, for left knee chondromalacia patella based on limitation of motion.

In a February 2017 Memorandum Decision, the Court vacated the November 2015 Board decision denying a rating higher than 10 percent, from July 12, 2012, for left knee chondromalacia patella, based on limitation of motion. The Court remanded that issue to the Board for readjudication.

In September 2017 the Board again remanded the case to the RO for additional action.


FINDING OF FACT

From July 12, 2012, chondromalacia patella of the left knee has not limited motion to less than 45 degrees, nor has it produced functional impairment equivalent to such limitation.


CONCLUSION OF LAW

From July 12, 2012, limitation of motion and related functional impairment due to chondromalacia patella of the left knee have not met the criteria for a disability rating higher than 10 percent. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2005 through 2015. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the March 2014 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach a decision on the issue on appeal. The RO substantially fulfilled the instructions in the 2013 and 2017 Board remands.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Rating for Left Knee Chondromalacia Patella Evaluated on Limitation of Motion

The Veteran essentially contends that his left knee chondromalacia has produced limitation of motion and other comparable functional impairment that warrants a disability rating higher than 10 percent from July 12, 2012.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened motion, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995). In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court emphasized that VA regulations at 38 C.F.R. § 4.59 indicate that testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's left knee chondromalacia patella as manifested by limitation of motion has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which assigns ratings based on the degrees of flexion to which a knee is limited. That code provides for assigning ratings of 30 percent if flexion is limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.

Records of VA treatment from 2012 forward reflect ongoing left knee pain. In a VA medical examination in July 2012, the Veteran reported that since 2006 his left knee had increased daily pain, increased stiffness, and decreased range of motion. The examiner observed that the Veteran had a slightly antalgic gait. The examiner found that his left knee had flexion to 135 degrees, with painful motion from 90 degrees. After repetition the range of motion remained the same. The right knee had flexion to 140 degrees, with painful motion from 120 degrees. The examiner noted that his left knee disability caused functional loss evidenced by limitation of motion, excess fatigability, pain on motion, disturbance of locomotion, and interference with sitting, standing, and weight-bearing activities. The examiner noted that the Veteran's left knee disability limited him to one hour of sitting, 30 minutes of standing, one mile of walking, and 40 pounds of weight for lifting and carrying. The examiner found that the left knee disability made him unable to bend, squat, or kneel more often than every five minutes, and made him unable to run or jog for exercise. The examiner did not discuss how the functional loss in the left knee affected the range of motion of that knee. The examiner did not test that knee in both active and passive motion and in weight-bearing and non-weight-bearing.

In a VA medical examination in August 2014, the Veteran reported having chronic daily left knee pain that increased when he stood, walked, and climbed stairs. He used a cane to steady his gait. The examiner found that the left knee had flexion to 90 degrees, with painful motion from 80 degrees. After repetition the range of motion remained the same. The examiner noted that the Veteran's left knee had functional loss due to limitation of motion, pain on motion, disturbance of locomotion, and interference with standing. The examiner stated that the Veteran's left knee disability made him unable to stand or walk for prolonged periods, but did not make him unable to engage in sedentary employment. The examiner did not discuss how the functional loss in the left knee affected the range of motion of that knee. The examiner did not test that knee in both active and passive motion and in weight-bearing and non-weight-bearing. The examiner did not report the range of motion of the right knee.

In VA treatment in September 2014 and March 2015 the Veteran reported bilateral knee pain. In September 2015 he reported constant bilateral knee pain. He related that the pain worsened with prolonged standing or walking. He was treated with steroid injections into both knees. Records dated through 2017 reflect ongoing knee pain.

In a VA medical examination in November 2017, the Veteran reported that he retired from driving a truck at age 66. He related that presently he worked one day a week, for four to five hours, loading dishes into a dishwasher conveyor belt. He stated that the employer did not offer more hours. He reported having tightness, like a muscle cramp, in his left knee when it was cold. He stated that he had constant bone-on-bone pain in the knee. He indicated that he constantly used a cane when walking. He related having pain in the knee with squatting, and pain the day after playing handball or basketball. He stated that because of his left knee disability he could not use stairs, ride a bicycle, or run. The examiner found that the left knee had flexion to 110 degrees and extension to 0 degrees, with pain on flexion and extension. The examiner found that the pain with motion did not cause additional functional loss. There was no evidence of pain with weight-bearing. There was no evidence of pain with passive motion. After three repetitions the range of motion remained the same. The right knee had flexion to 110 degrees. The examiner noted that the Veteran's left knee disability caused difficulty with stairs and running.

As noted above, a separate disability rating is assigned for left knee instability due to chondromalacia patella. The present appeal addresses the rating for the limitation of motion of that knee due to the chondromalacia patella. From 2012 forward, extension of that knee has not been limited. Flexion of that knee has not been limited to less than 45 degrees. At least one VA examination report has explicitly addressed whether there is pain with active and passive motion and with weight-bearing and non-weight-bearing, and has noted the range of motion of the right knee for comparison. VA examiners have considered whether there is impairment of function of his left knee due to such factors as pain on motion, weakened motion, excess fatigability, diminished endurance, or incoordination. Treatment and examination records reflect that his left knee chondromalacia patella limits his endurance for some weight-bearing activities, and makes him unable to do some weight-bearing activities. Even with consideration all of those factors, no clinician has found, and the evidence has not otherwise suggested, that the functional impairment of his left knee has been equivalent to limitation of flexion to less than 45 degrees. By the preponderance of the evidence, then, from July 12, 2012, his left knee limitation of motion due to chondromalacia patella has not warranted a rating higher than 10 percent.





ORDER

From July 12, 2012, entitlement to a disability rating higher than 10 percent for limitation of motion of the left knee due to chondromalacia patella is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


